           Case 1:20-cv-00149-RAL Document 14 Filed 07/28/20 Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA

STEFON JOHNSON,JR.,                                     )
                                                        )
         Plaintiff                                      )        Case No. 1:20-cv-00149 (Erie)
                                                        )
vs.                                                     )
                                                        )        RICHARD A. LANZIILO
CO 1 LASKO, ET AL.,                                     )        UNITED STATES MAGISTRATE JUDGE
                                                        )
         Defendants                                     )        MEMORANDUM OPINION AND
                                                        )        ORDER ON PLAINTIFF'S MOTION FOR
                                                      . )        THE APPOINTMENT OF COUNSEL
                                                        )
                                                        )        ECF NO. 9


         Plaintiff Stefon Johnson (Plaintiff), a prisoner in the custody of the Pennsylvania

Department of Corrections ("DOC"), filed this pro se action under 42 U.S.C. § 1983 on June 9,

2020.         No. 1. His Complaint was docketed onJuly 23, 2020, 2020. ECF No. 6. Pending

before the Court is Plaintiff's motion for appointment of counsel. ECF No. 9. For the reasons that

follow, the motion is DENIED, without prejudice.

I.       Standard of Review

         In Tabron v. Grace, 6 F.3d 147 (3d Cir. 1993), the Third Circuit identified factors to be

considered by the district courts in exercising their discretion whether to "appoint" counsel under 28

U.S.C. § 1915(d) .1 These factors have been affirmed many times as the appropriate bases for review.

See, e.g., Montgomery v. Pinchak, 294 F.3d 492 (3d Cir. 2002). "As a threshold matter, a district court

must assess whether the claimant's case has some arguable merit in fact and in law." Tabron at 155.

The court should not appoint counsel unless the claim has some merit. Id. Provided that this



1 Although 28 U.S.C. § 1915(d) does not authorize the court to "appoint" counsel, it authorizes the court to "request"
an attorney to represent a litigant who is unable to employ counsel on his own. The importance of the distinction was
recognized by the Supreme Court in Mallard v. United States District Court, 490 U.S. 296 (1989).



                                                            1
          Case 1:20-cv-00149-RAL Document 14 Filed 07/28/20 Page 2 of 5



consideration is satisfied, the court must then consider these factors to determine whether to

appoint counsel:

         1.       the plaintiffs ability to present his or her own case;
         2.       the difficulty of the particular legal issues;
         3.       the degree to which factual investigation will be necessary and the ability of the
                  plaintiff to pursue investigation;
         4.       the plaintiffs capacity to retain counsel on his or her own behalf;
         5.       the extent to which a· case is likely to turn on credibility determinations, and;
         6.       whether the case will require testimony from expert witnesses.

Montgomery, at 499 (quoting Tabron at 155-157).

        The Third Circuit has also recognized that there are significant practical restraints on the

district court's ability to "appoint"! counsel, including: "the ever-growing number of prisoner civil

rights actions filed each year in the federal courts; the lack of funding to pay appointed counsel; and

the limited.supply of competent lawyers who are willing to undertake such representation without

compensation." Tabron, 6 F.3d at 157. There are also many cases in which district courts seek to

appoint counsel but find no attorney willing to accept the appointment:

                  [T]he frequent unwillingness of lawyers to accept appointment in
                  such cases is not only a function of the time pressures lawyers face in
                  trying to earn a living in an increasingly competitive filed, but also by
                  circulating knowledge of the indignities that some lawyers have been
                  subjected to by certain litigants, including verbal and written abuse,
                  excessive demands and complaints, and malpractice 'suits. We trust
                  the district judges will be sensitive to such problems in making
              1   discretionary decision in the area.

Id. at 157 n. 7. The Tabron Court also recognized that volunteer lawyer time is extremely valuable

and a district court should not request counsel under § 1915 indiscriminately:

                  Volunteer lawyer time is a precious commodity ... Because this
                  resource is available in only limited quantity, eve1y assignment of a
                  volunteer lawyer to an undeserving client deprives society of a
                  volunteer lawyer available for a deserving cause. We cannot afford
                  that waste.

Id. at 157.



                                                      2
          Case 1:20-cv-00149-RAL Document 14 Filed 07/28/20 Page 3 of 5



        While this Court would no doubt benefit from having capable, experienced counsel available

to assist and advise all prisoners before they file suit and to represent all prisoner plaintiffs who

survive dismissal (under 28 U.S.C. § 1915(e) or for failure to state a claim under Rule 12(b)(6) of the

Federal Rules of Civil Procedure), there are simply not enough attorneys in this District who are

willing to undertake such representation. Besides the factors discussed by the Court of Appeals, this

Court recognizes other factors that dissuade attorneys from representing prisoners. Simply

interviewing a prisoner client requires a trip to a prison, sometimes at a great distance from the

lawyer's office, and frequently a long wait at the prison until the prisoner can be produced for the

interview.

        The number of att~rneys in this District who are available to volunteer to represent

prisoners is limited while the number of prisoners who request counsel is high. Moreover, the Erie

division of this District does not have a referral system in place, as does the Pittsburgh division, and

few attorneys in the local Bar have expressed a willingness to handle thes~ cases. Therefore, this

Court must carefully consider all the factors identified by the Court of Appeals as well as any other

considerations related to the specific case in exercising its discretion when considering a motion for

the "appointment" of counsel.

II.     Analysis

        In his pro se Complaint, Plaintiff appears to allege a violation of his rights stemming from a

deprivation of food and/or nourishment by the Defendants. See, e.g., ECF No. 6, pp. 4-7. At this

stage of the litigation, it is too early to tell whether these claims have any merit, particularly as

Defendants have yet to be served and thus have not responded to the Complaint. For purposes of

this motion, however, the Court will assume that Plaintiffs claims are potentially meritorious and

address his request under the six Tabron factors.




                                                      3
             Case 1:20-cv-00149-RAL Document 14 Filed 07/28/20 Page 4 of 5



        The first factor - the Plaintiffs ability to present his own case - weighs against appointment

of counsel. Although the Amended Complaint is at times rambling in its prose, Plaintiffs

submissions to the Court reveal that he is nonetheless literate and articulate. His Complaint is neatly

hand-written, shows an understanding of the basis for his claims, and cites the constitutional rights

which he believes have been violated. Each of these suggests th~t Plaintiff possesses the ability to

present his own case, particularly at this stage in the litigation. See Montgomery, 294 F.3d at 501

(identifying several factors to consider with respect to a plaintiffs ability to present his case,

including: "the plaintiffs education, literacy, prior work experience, and prior litigation experience,

along with a plaintiffs ability to understand English and the restraints placed upon a prisoner

plaintiff by confinement.").

        Although it is early in this litigation, Plaintiffs claim does not appear to present any

particularly difficult legal issues. So the second Tabron factor also weighs against appointment of

counsel. As for the remaining Tabron factors, the Court notes that practically every case that
         '
proceeds to discovery involves a reasonable amount of factual investigation. Plaintiffs claims,

however, do not appear to require expert testimony, particularly complex credibility determinations,

or unusually burdensome discovery. Moreover, as a pro se litigant, Plaintiff will have the benefit of

Haines v. Kerner, 404 U.S. 519 (1972), and its progeny. See id. at 520-21 (instructing that prose

pleadings should be held to less stringent standards than formal pleadings drafted by lawyers). This

may be of more benefit to him than an attorney who is unfamiliar with the types of issues presented
                                                                        '
in prison litigation.

        Given the foregoing, the Court concludes that the Tabron factors weigh against the

appointment of counsel at this stage in the litigation. Plaintiffs motion for appointment of counsel

(ECF No. 8) is therefore DENIED, without prejudice. Plaintiff may renew his motion, if he so

desires, should his claims continue to remain viable at later stages of this litigation.


                                                     4
         Case 1:20-cv-00149-RAL Document 14 Filed 07/28/20 Page 5 of 5



        It is so ordered.




                                            UNITED STATES MAGISTRATE JUDGE


Entered this 28 th day of July, 2020.




                                        5
